 Case 3:19-cv-01398-JPG Document 53 Filed 10/05/20 Page 1 of 1 Page ID #410




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 EAST RIVER CAPITAL, INC. and ERC ACCESS, INC.,

         Plaintiffs,

                 v.                                                     Case No. 19-cv-1398-JPG

 VLD ACCESS, INC., STEPHEN DUNN, ROUTE
 CONSULTANT, INC., and RUMMY INC.,

         Defendants.

                                MEMORANDUM AND ORDER
       This matter comes before the Court on the “Voluntary Dismissal” filed by s East River
Capital, Inc. (“East River”) and ERC Access Inc. (“ERC”) of defendant VLD Access, Inc.,
Stephen Dunn, and Rummy, Inc. (Doc. 50). The filing has been docketed as a notice of
dismissal but is more appropriately construed as a motion for voluntary dismissal in light of the
fact that the defendants sought to be dismissed have already filed an answer (Doc. 22). Federal
Rule of Civil Procedure 41(a)(2) provides that only the Court may dismiss an action after an
adverse party has filed an answer or motion for summary judgment and in the absence of a
stipulation of dismissal of an entire case signed by all the parties.
       The Court notified the parties of this on September 1, 2020, and that the Court would
consider any responses filed on or before the response deadline set forth in Local Rule 7.1(c).
That deadline has passed, and no party has responded to the motion. There being no objection,
the Court GRANTS the motion to dismiss (Doc. 50), DISMISSES with prejudice all claims in
this case against defendants VLD Access, Inc., Stephen Dunn, and Rummy, Inc., and DIRECTS
the Clerk of Court to enter judgment accordingly at the close of the case. Those defendants are
terminated from this case.
IT IS SO ORDERED.
DATED: October 5, 2020

                                                       s/ J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       DISTRICT JUDGE
